The Chief Justice.
The facts out of which this controversy has arisen are fully stated in the opinion sent up with the case. 8 C. E. Green 414. It is not my purpose either to restate or discuss them.
The object of the bill is to set aside a certain conveyance, so as to let in upon the land a judgment held by the respondent, the ground being that the conveyance was made in fraud of creditors. The Chancellor, as I understand his views, granted the relief sought, from the conviction that the fraud imputed existed. This result was arrived at, not only from the fact that a full consideration was not paid for the land in question, but from that circumstance in connection with the other facts presented in the evidence. In this view I entirely concur, and shall vote to affirm the decree, with costs.
The whole court concurred.